Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.940 Page 1 of 35




Scott Hoyt (#14558)
Adam L. Hoyt (#13463)
William O. Kimball (#9460)
PIA ANDERSON MOSS HOYT, LLC
136 E. South Temple, Suite 1900
Salt Lake City, UT 84111
Phone: (801) 350-9000
Fax: (801) 350-9010
SHoyt@pamhlaw.com
AHoyt@pamhlaw.com
BKimball@pamhlaw.com

Attorneys for Defendants


                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

 JIVE COMMERCE, LLC D/B/A VINO
 GROTTO, a Utah Limited Liability Company,
                                                  FIRST AMENDED ANSWER TO
                Plaintiff,                     AMENDED VERIFIED COMPLAINT AND
  vs.                                                COUNTERCLAIM AND
                                                   THIRD-PARTY COMPLAINT
 WINE RACKS OF AMERICA, INC. D/B/A
 PREMIER WINE CELLARS, a Utah
 Corporation; and JEFFREY OGZEWALLA,
 an individual,
                                                   Case No. 1:18-cv-00049-TS-BCW
                Defendants.
 WINE RACKS OF AMERICA, INC. D/B/A                    District Judge Ted Stewart
 PREMIER WINE CELLARS, a Utah
 Corporation; and JEFFREY OGZEWALLA,               Magistrate Judge Brooke C. Wells
 an individual,

                Counterclaimants and Third-
                Party Plaintiffs,
  vs.

 JIVE COMMERCE, LLC D/B/A VINO
 GROTTO, a Utah Limited Liability Company;
 and JASON MILLER, an individual,

                Counterclaim and Third-Party
                Defendants.
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.941 Page 2 of 35




       Defendants and Counterclaim Plaintiffs Wine Racks America, Inc. d/b/a Premier Wine

Cellars (“WRA”) and Jeffrey Ogzewalla (“Mr. Ogzewalla”) (collectively, “Defendants” or

“Counterclaim Plaintiffs”) by and through undersigned counsel, do hereby answer the First

Amended Verified Complaint (“Complaint”) filed against them by Plaintiff and Counterclaim

Defendant Jive Commerce, LLC d/b/a Vino Grotto (“Jive”), and do hereby complain against

Counterclaim Defendant Jive and Third-Party Defendant Jason Miller (“Mr. Miller”)

(collectively, “Counterclaim Defendants”) as follows:

               ANSWER TO FIRST AMENDED VERIFIED COMPLAINT

                                        FIRST DEFENSE

       The Complaint fails to state a claim against Defendants upon which relief can be granted.

                                        SECOND DEFENSE

       Defendants respond to the specifically numbered paragraphs of the Complaint as follows,

specifically reserving the right to amend or supplement their responses as further discovery and

investigation may warrant. To the extent that this Answer includes the cause of action headings

as in the Complaint is merely descriptive in nature and is in no way intended as recognition of the

veracity of any such cause of action.

                           PARTIES, JURISDICTION & VENUE

       1.      Admit that Jive Commerce, LLC is a Utah limited liability company in good

standing with its principal place of business in Davis County, State of Utah, but allege that the

registered d/b/a under which Jive does business is “Vinogrotto” and not “Vino Grotto.”

       2.      Admit that Wine Racks America, Inc. is a Utah corporation with its principal place

of business in Davis County, Utah, and that it does some business under the registered d/b/a

Premier Wine Cellars.

                                                2
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.942 Page 3 of 35




       3.      Admit that Premier Wine Cellars is a DBA of Wine Racks America, Inc.

       4.      Defendants admit the allegations in paragraph 5.

       5.      Admit that the Court has subject matter jurisdiction in this action, but specifically

deny that the Court has jurisdiction pursuant to 28 U.S.C. § 1332.

       6.      Admit that venue is proper.

       7.      Admit that the Court has personal jurisdiction over the Defendants.

                                  GENERAL ALLEGATIONS

       8.      Admit the first sentence but deny the remaining allegations.

       9.      Defendants lack sufficient knowledge or information to form a belief as to the truth

of the assertions and therefore deny the same. Defendants affirmatively assert that the owner(s) of

Plaintiff surreptitiously created Plaintiff and/or its present or past affiliates, and began competing

with Defendants, utilizing Defendants’ confidential information and trade secrets, while they were

still working for Defendants.

       10.     Defendants lack sufficient knowledge or information to form a belief as to the truth

of the assertions and therefore deny the same.

       11.     Admit and affirmatively assert that Miller was an officer of WRA.

       12.     Defendants admit the allegations in paragraph 12.

       13.     Admit that Exhibit A contains screen shots from WRA’s website and that

Defendant Ogzewalla bought Miller’s ownership for $2,500.00, but deny the remaining

allegations.

       14.     Admit that after Miller was bought out, he was employed by WRA and that

Ogzewalla and Miller exchanged proposals regarding Miller’s continued employment, but deny

the remaining allegations.

                                                  3
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.943 Page 4 of 35




       15.     Admit that a former employee of WRA started a competitive business known as

“Old Town Wine Racks,” and that Ogzewalla subsequently purchased the Domain name and

briefly posted a caricature of the former employee on the Old Town website, but deny the

remaining allegations.

       16.     Defendants deny the allegations in paragraph 16.

       17.     Defendants deny the allegations of paragraph 17.

       18.     Admit that Exhibit D represents some of the correspondence between counsel for

Miller and Defendants, which speak for themselves, but deny the remaining allegations.

       19.     Admit that Miller surreptitiously created and worked for one or more competing

businesses while still employed by Defendants, utilizing Defendants’ confidential information and

trade secrets, all to the financial detriment of Defendants. Defendants deny the remaining

allegations.

       20.     Defendants deny the allegations in paragraph 20.

       21.     Defendants deny the allegations in paragraph 21 and subparts (a) – (h).

       22.     Defendants deny the allegations in paragraph 22.

       23.     Defendants lack sufficient knowledge or information to form a belief as to the

authenticity of the documents in Exhibit S and deny that these documents were “from” Defendant,

and deny the remaining allegations.

       24.     Defendants deny the allegations in paragraph 24.

       25.     Admit that Ogzewalla registered the domain rbsalesco.com in or about February

2018, but deny the remaining allegations.

       26.     Admit that on or about April 1, 2015, a website was created at

premierwinecellars.com (“PWC”) by Jeff Ogzewalla, the registered owner of PWC, but deny the

                                                4
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.944 Page 5 of 35




remaining allegations.

       27.     Defendants deny the allegations in paragraph 27.

       28.     Admit that Exhibit E is a screen shot from the PWC website, but deny the remaining

allegations.

       29.     Defendants deny the allegations in paragraph 29.

       30.     Defendants deny the allegations in paragraph 30 and affirmatively allege that from

its inception, and continuing to date, PWC does business in Oregon.

       31.     Defendants deny the allegations in paragraph 31 and affirmatively allege that PWC

operations are conducted at the pictured facility where WRA operations are also conducted.

       32.     Admit that the pictured building is located in Davis County, Utah, and that

operations for both WRA and PWC are performed there, but deny the remaining allegations.

       33.     Defendants deny the allegations in paragraph 33.

       34.     Defendants deny the allegations in paragraph 34.

       35.     Admit that certain of the listed reviews are by employees of PWC and/or WRA, but

deny the remaining allegations.

       36.     Admit that certain of the listed reviews are by employees of PWC and/or WRA,

and affirmatively allege the reviews are truthful opinions of individuals whose names are

disclosed, and not forgeries.

       37.     Admit that WRA has accounts with many companies, including the four referenced

companies, but deny the remaining allegations.

       38.     Defendants deny the allegations in paragraph 38.

       39.     Defendants deny the allegations in paragraph 39.

       40.     Admits that the pictured logo has been used by PWC, but deny the remaining

                                                 5
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.945 Page 6 of 35




allegations.

        41.     Admit that Plaintiff has used the pictured logo but deny the remaining allegations.

        42.     Admit that the pictured logo has been used by PWC, but deny the remaining

allegations.

        43.     Admit that Plaintiff has sold product under the name “All-American Series,” but

deny the remaining allegations.

        44.     Admit that PWC for a period of time sold some product under the name “All-

American Series,” and affirmatively allege that all references to this name have been removed

from the PWC website and that PWC no longer sells product under this name. Defendants deny

the remaining allegations.

        45.     Defendants lack sufficient knowledge or information to form a belief as to the truth

of the assertions and therefore deny the same.

        46.     Admit that PWC had briefly advertised products under the name Pro Series, and

assert that Exhibit M speaks for itself, but deny the remaining allegations.

        47.     Defendants lack sufficient knowledge or information to form a belief as to the truth

of the assertions and therefore deny the same. Defendants assert that Exhibit N, to the extent that

it is authentic, speaks for itself.

        48.     Admit that PWC advertised its Living Series product line under the name Home

Collector series for a brief period of time, but deny the remaining allegations.

        49.     Defendants lack sufficient knowledge or information to form a belief as to the truth

of the assertions and therefore deny the same.

        50.     Defendants deny the allegations in paragraph 50. Plaintiff’s website home page

depicts in part, exact copies of WRA’s website home page and also depicts products that it does

                                                 6
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.946 Page 7 of 35




not make or distribute, but deny the remaining allegations.

       51.     Defendants deny the allegations in paragraph 51.

       52.     Defendants deny the allegations in paragraph 52.

       53.     Defendants deny the allegations in paragraph 53.

       54.     Defendants deny the allegations in paragraph 54.

       55.     Defendants deny the allegations in paragraph 55.

       56.     Defendants deny the allegations in paragraph 56.

       57.     Defendants deny the allegations in paragraph 57.

       58.     Defendants deny the allegations in paragraph 58.

       59.     Defendants deny the allegations in paragraph 59.

       60.     Defendants deny the allegations in paragraph 60.

       61.     Defendants deny the allegations in paragraph 61.

       62.     Defendants deny the allegations in paragraph 62.

       63.     Defendants deny the allegations in paragraph 63.

       64.     Defendants deny the allegations in paragraph 64.

Plaintiff’s Damages

       65.     Deny the first sentence. Defendants lack sufficient knowledge or information to

form a belief as to the truth of the assertions of the second sentence and therefore deny the same.

Defendants deny the third sentence and the remaining allegations.

       66.     Defendants deny the allegations in paragraph 66.

                                 FIRST CAUSE OF ACTION
                                  UNFAIR COMPETITION
                                     15 U.S.C. § 1125(a)

       67.     Defendants incorporate their answers to paragraphs 1-66.

                                                7
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.947 Page 8 of 35




       68.     Defendants deny the allegations in paragraph 68.

       69.     Defendants deny the allegations in paragraph 69.

       70.     Defendants deny the allegations in paragraph 70.

       71.     Defendants deny the allegations in paragraph 71.

       72.     Defendants deny the allegations in paragraph 72.

       73.     Defendants deny the allegations in paragraph 73.

       74.     Defendants deny the allegations in paragraph 74.

       75.     Defendants deny the allegations in paragraph 75.

       76.     Defendants deny the allegations in paragraph 76.

       77.     Defendants deny the allegations in paragraph 77.

                            SECOND CAUSE OF ACTION
                         COMMON LAW UNFAIR COMPETITION

       78.     Defendants incorporate their answers to paragraphs 1-77.

       79.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the assertions and therefore deny the same.

       80.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the assertions and therefore deny the same.

       81.     Admit.

       82.     Defendants deny the allegations in paragraph 82.

       83.     Defendants deny the allegations in paragraph 83.

       84.     Defendants deny the allegations in paragraph 84.

       85.     Defendants deny the allegations in paragraph 85.

       86.     Defendants deny the allegations in paragraph 86.


                                                 8
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.948 Page 9 of 35




      87.     Defendants deny the allegations in paragraph 87.

      88.     Defendants deny the allegations in paragraph 88.

      89.     Defendants deny the allegations in paragraph 89.

      90.     Defendants deny the allegations in paragraph 90.

      91.     Defendants deny the allegations in paragraph 91.

      92.     Defendants deny the allegations in paragraph 92.

                          THIRD CAUSE OF ACTION
            UNFAIR COMPETITION AND FALSE DESIGNATION OF ORIGIN
                         15 Utah Code § 13-5a-101 et seq.

      93.     Defendants incorporate their answers to paragraphs 1-92.

      94.     Defendants deny the allegations in paragraph 94.

      95.     Defendants deny the allegations in paragraph 95.

      96.     Defendants deny the allegations in paragraph 96.

      97.     Defendants deny the allegations in paragraph 97.

      98.     Defendants deny the allegations in paragraph 98.

      99.     Defendants deny the allegations in paragraph 99.

                              FOURTH CAUSE OF ACTION
                                   TRADE LIBEL
                                  15 U.S.C. § 1125(a)

      100.    Defendants incorporate their answers to paragraph 1-99.

      101.    Defendants deny the allegations in paragraph 101.

      102.    Defendants deny the allegations in paragraph 102.

      103.    Defendants deny the allegations in paragraph 103.

      104.    Defendants deny the allegations in paragraph 104.

      105.    Defendants deny the allegations in paragraph 105.

                                              9
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.949 Page 10 of 35




                                FIFTH CAUSE OF ACTION
                               COMMON LAW DEFAMATION

        106.    Defendants incorporate their answers to paragraphs 1-105.

        107.    Defendants deny the allegations in Paragraph 107, including subparts (a) – (d).

        108.    Defendants deny the allegations in paragraph 108.

        109.    Defendants deny the allegations in paragraph 109.

        110.    Defendants deny the allegations in paragraph 110.

        111.    Defendants deny the allegations in paragraph 111.

                        SIXTH CAUSE OF ACTION
           COMMON LAW TRADEMARK INFRINGEMENT – VINO GROTTO

        112.    Defendants incorporate their answers to paragraphs 1-111.

        113.    Defendants lack sufficient knowledge or information to form a belief as to the truth

 of the assertions and therefore deny the same.

        114.    Defendants deny the allegations in paragraph 114.

        115.    Defendants deny the allegations in paragraph 115.

        116.    Defendants deny the allegations in paragraph 116.

        117.    Defendants deny the allegations in paragraph 117.

        118.    Defendants deny the allegations in paragraph 118.

        119.    Defendants deny the allegations in paragraph 119.

                   SEVENTH CAUSE OF ACTION
   COMMON LAW TRADEMARK INFRINGEMENT – HOME COLLECTOR SERIES

        120.    Defendants incorporate their answers to paragraphs 1-119.

        121.    Defendants deny the allegations in paragraph 121.

        122.    Defendants deny the allegations in paragraph 122.


                                                  10
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.950 Page 11 of 35




      123.   Defendants deny the allegations in paragraph 123.

      124.   Defendants deny the allegations in paragraph 124

      125.   Defendants deny the allegations in paragraph 125.

      126.   Defendants deny the allegations in paragraph 126.

      127.   Defendants deny the allegations in paragraph 127.

                             EIGHTH CAUSE OF ACTION
                                FALSE ADVERTISING
                                  15 U.S.C. § 1125(a)

      128.   Defendants incorporate their answers to paragraphs 1-128 above.

      129.   Defendants deny the allegations in paragraph 129.

      130.   Defendants deny the allegations in paragraph 130.

      131.   Defendants deny the allegations in paragraph 131.

      132.   Defendants deny the allegations in paragraph 132.

      133.   Defendants deny the allegations in paragraph 133.

      134.   Defendants deny the allegations in paragraph 134.

      135.   Defendants deny the allegations in paragraph 135.

      136.   Defendants deny the allegations in paragraph 136.

                        NINTH CAUSE OF ACTION
              CLAIM FOR CORRECTIVE ADVERTISING DAMAGES

      137.   Defendants incorporate their answers to paragraphs 1-136.

      138.   Defendants deny the allegations in paragraph 138.

      139.   Defendants deny the allegations in paragraph 139.

      140.   Defendants deny the allegations in paragraph 140.

      141.   Defendants deny the allegations in paragraph 141.


                                            11
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.951 Page 12 of 35




        142.   Defendants deny the allegations in paragraph 142.

        143.   Defendants deny the allegations in paragraph 143.

        144.   Defendants deny the allegations in paragraph 144.

        145.   Defendants deny the allegations in paragraph 145.

        146.   Defendants deny the allegations in paragraph 146.

                          TENTH CAUSE OF ACTION
                INTENTIONAL INTERFERENCE WITH EXISTING AND
                     PROSPECTIVE ECONOMIC RELATIONS

        147.   Defendants incorporate their answers to paragraphs 1-146.

        148.   Defendants deny the allegations in paragraph 148.

        149.   Defendants deny the allegations in paragraph 149.

        150.   Defendants deny the allegations in paragraph 150.

        151.   Defendants deny the allegations in paragraph 151.

        152.   Defendants deny the allegations in paragraph 152.

                             ELEVENTH CAUSE OF ACTION
                             DECEPTIVE TRADE PRACTICES
                              15 Utah Code § 13-5a-101 et seq.

        153.   Defendants have concurrently filed a Motion to Dismiss this cause of action.

 Defendants will provide answers to paragraphs 153 – 157 in the event that the Motion to Dismiss

 is denied.

        154.   See Response to ¶ 153.

        155.   See Response to ¶ 153.

        156.   See Response to ¶ 153.

        157.   See Response to ¶ 153.

        158.   See Response to ¶ 153.

                                               12
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.952 Page 13 of 35




           159.   See Response to ¶ 153.

                                  TWELFTH CAUSE OF ACTION
                                    UNJUST ENRICHMENT

           160.   Defendants incorporate their answers to paragraphs 1-159.

           161.   Defendants deny the allegations in paragraph 161.

           162.   Defendants deny the allegations in paragraph 162.

           163.   Defendants deny the allegations in paragraph 163.

           164.   Defendants deny the allegations in paragraph 164.

           165.   Defendants deny the allegations in paragraph 166.

                                     AFFIRMATIVE DEFENSES

                                           THIRD DEFENSE

           Defendants deny each and every allegation in the Complaint that is not expressly admitted

 herein.

                                         FOURTH DEFENSE

           The alleged damages or injury sustained by Plaintiff were caused in whole or in part by

 Plaintiff’s own negligence and fault, and/or the negligence and fault of third parties, and, therefore,

 there can be no award of damages in this action against Defendants.

                                           FIFTH DEFENSE

           Plaintiff’s claims are barred to the extent damages allegedly sustained by Plaintiff were the

 result of intervening and/or superseding acts or omissions by parties over whom Defendants have

 no control.




                                                    13
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.953 Page 14 of 35




                                        SIXTH DEFENSE

         Plaintiff’s damages, if any, are barred to the extent Plaintiff failed to mitigate its own

 damages.

                                      SEVENTH DEFENSE

         By their own actions and inactions, Plaintiff is estopped to assert, or has waived and

 released, the claims contained in the Complaint asserted against Defendants.

                                       EIGHTH DEFENSE

         Plaintiff is prohibited or should be prohibited from receiving some or all of the relief

 requested as a result of his own lack of equitable conduct, good faith, and reasonableness.

                                        NINTH DEFENSE

         To the extent monies are due and owing from Plaintiff to Defendants, or Defendants have

 incurred damages due to Plaintiff’s prior acts, Defendants may be entitled to a set-off for those

 amounts.

                                        TENTH DEFENSE

         Plaintiff’s claims are barred, in whole or in part, because Defendants acted in good faith,

 without malice, and with reasonable belief in the lawfulness and factual accuracy of their actions

 and statements, and consequently Defendants did not commit any intentional violation of law.

                                     ELEVENTH DEFENSE

         Plaintiff’s claims are barred, in whole or in part, inasmuch as federal law preempts some

 or all of Plaintiff’s claims.




                                                 14
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.954 Page 15 of 35




                                      TWELFTH DEFENSE

        Plaintiff lacks standing to sue inasmuch has it has failed to establish that it is the owner of

 the trademarks alleged to have been infringed, or that the alleged trademarks are protectable under

 the law.

                                    THIRTEENTH DEFENSE

        Plaintiff’s claims are barred, in whole or in part, by the statute of frauds and the doctrine

 of laches.

                                    FOURTEENTH DEFENSE

        Plaintiff’s claims made in the Complaint are barred, in whole or in part, on the basis that

 some or all marks at issue are generic.

                                     FIFTEENTH DEFENSE

        Plaintiff’s claims are barred, in whole or in part, on the basis that some or all marks at issue

 lack secondary meaning.

                                     SIXTEENTH DEFENSE

        Defendants have not infringed any applicable trademarks under federal or state law.

                                   SEVENTEENTH DEFENSE

        Without admitting that the Complaint states a claim, there has been no damage in any

 amount, manner, or at all by reason of any act alleged against Defendants in the Complaint and

 the relief prayed for in the Complaint therefore cannot be granted.

                                    EIGHTEENTH DEFENSE

        Plaintiff’s claims for injunctive relief are barred because Plaintiff cannot show that it will

 suffer any irreparable harm from Defendants’ actions.



                                                  15
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.955 Page 16 of 35




                                      NINETEENTH DEFENSE

           The alleged injury or damage suffered by Plaintiff, if any, would be adequately

 compensated by damages. Accordingly, Plaintiff has a complete and adequate remedy at law and

 is not entitled to see equitable relief.

                                       TWENTIETH DEFENSE

           No act or omission of Defendants was done with a knowing or reckless indifference toward,

 or a disregard of, the rights and safety of others, and therefore any award of punitive damages is

 barred.

                                     TWENTY-FIRST DEFENSE

           The claims made in the Complaint are barred, in whole or in part, because Plaintiff comes

 to the court with unclean hands.

                                   TWENTY-SECOND DEFENSE

           The claims made in the Complaint are barred, in whole or in part, by the First Amendment

 to the Constitution of the United States.

           Defendants incorporate by reference each and every defense heretofore asserted in this

 action and reserves the right to assert additional defenses as they become apparent during the

 course of this litigation. In the event Plaintiff identifies facts that give rise to such additional

 affirmative defenses not enumerated herein, Defendants intend to amend this Answer to assert

 them.

                                  ANSWER RELIEF REQUESTED

           WHEREFORE, Defendants request that the Court dismiss the Complaint with prejudice,

 that they be awarded their costs and attorney fees incurred in this matter, and that they be

 awarded judgment for such further relief as the Court deems just and equitable.

                                                  16
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.956 Page 17 of 35




                        COUNTERCLAIM/THIRD-PARTY COMPLAINT

                                               PARTIES

         1.       Counterclaim Plaintiff Wine Racks America (“WRA”) was, at all relevant times

 herein, a Utah corporation whose principal place of business was in Davis County, Utah.

         2.       Counterclaim Plaintiff Jeffrey Ogzewalla was, at all relevant times herein, a citizen

 of the state of Oregon (July 2011 to July 2015) and a citizen of Utah (July 2015 to present).

         3.       Counterclaim Defendant Jive Commerce, LLC, (“Jive”) was, at all relevant times

 herein, a Utah limited liability company whose principal place of business was in Davis County,

 Utah.

         4.       Third-Party Defendant Mr. Miller was, at all relevant times herein, a citizen of the

 state of Utah.

         5.       Mr. Miller is hereby joined pursuant to Rule 13(h) of the Federal Rules of Civil

 Procedure and Rule 19(a) and Rule 20(a)(2) of the Federal Rules of Civil Procedure.

                                   JURISDICTION AND VENUE

         6.       This is a counterclaim for breach of contract, breach of the implied covenant of

 good faith and fair dealing, breach of implied contract/promissory estoppel, and unjust enrichment

 which arise out of the same transactions and occurrences that underlie the claims brought by Jive

 against Counterclaim Plaintiffs alleging violations of the Lanham Act, 28 U.S.C. § 1125, and 15

 U.S.C. § 1052 et seq. The Court has subject matter jurisdiction or supplemental jurisdiction over

 those claims and the instant counterclaims pursuant to 28 U.S.C. §§ 1331, 1338(a), 1338(b); Utah

 Code § 78-27-24 through Federal Rule of Civil Procedure 4(K)(1)(A); and 28 U.S.C. § 1367, as

 described in the Complaint.

         7.       Venue in this district is proper under 28 U.S.C. §§ 1391, 1400(b), and 15 U.S.C.

                                                   17
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.957 Page 18 of 35




 § 1125.

         8.     This Court has personal jurisdiction over Jive and Mr. Miller because, inter alia,

 they reside and do business in the state of Utah pursuant to Utah Code § 78B-3-307 and Utah Code

 § 78B-3-205 et seq.

                                      GENERAL ALLEGATIONS

         9.     In 2003, Mr. Ogzewalla and Mr. Miller began WRA together.

         10.    In 2004, Mr. Ogzewalla bought Mr. Miller’s interest in WRA and began running

 WRA alone.

         11.    In 2009, Mr. Miller was hired by WRA to assist an existing employee, Ian

 Campbell, with web development projects.

         12.    Later in 2009, Ian Campbell’s twin brother, Vince Campbell, joined WRA’s sales

 team.

         13.    In 2010, Mr. Ogzewalla moved to Bend, Oregon, and began running WRA

 remotely.

         14.    Mr. Ogzewalla promoted Mr. Miller to Director of Operations with the

 understanding that Mr. Miller would supervise day-to-day operations, web development, and other

 business areas while Mr. Ogzewalla was in Oregon.

         15.    In September 2011, Mr. Miller and Mr. Ogzewalla had a meeting in which Mr.

 Miller expressed frustration with his role at WRA and made clear his desire to “take the wheel.”

 Consequently, Mr. Ogzewalla allowed Mr. Miller to take over the company’s marketing budgets

 and gave him hiring and firing authority.

         16.    Mr. Miller immediately increased WRA’s spending, hired new employees, and

 began expansion plans for 2012.

                                                18
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.958 Page 19 of 35




           17.   Mr. Miller also drafted and circulated a new employee handbook, a true and correct

 copy of which is attached as Exhibit A-1. All employees and managers were required to sign the

 last page of the handbook, which contained an “Acknowledgment of Receipt & Understanding.”

           18.   The handbook included clauses prohibiting the signatory from engaging in

 competing employment or soliciting WRA employees for a twelve-month period following the

 signatory’s termination.

           19.   The non-competition clause provided: “Due to the highly competitive nature of the

 industry in which [WRA] is involved, employees are restricted from certain associations or

 working arrangements with competing or conflicting organizations. Subject to [WRA’s] prior

 written approval, you may work for other businesses during the court of your employment with

 [WRA]; provided, however, you may not (i) accept or perform work of a nature that conflicts or

 competes in any way with the business or services of [WRA]; (ii) use any [WRA] resources

 including, but not limited to, computer hardware and software, telephones, facsimile machines,

 and copiers, for or in connection with any non-[WRA] work; (iii) perform any non-[WRA]

 business on [WRA] premises; or (iv) perform any non-[WRA] work during normal business

 hours.”

           20.   The non-solicitation clause provided: “During the period of your employment and

 for a period of twelve (12) months after the termination of your employment with [WRA], you

 shall not, directly or indirectly, (i) solicit for employment or employ any person who was employed

 by [WRA] during your employment with [WRA]; or (ii) call on, solicit, or take away for yourself

 or for any other person or entity any person or entity who or which was a customer of [WRA]

 during your employment with [WRA].”

           21.   The handbook also required the signatory to conduct themselves in a professional

                                                 19
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.959 Page 20 of 35




 and ethical manner, prohibited the signatory from influencing other employees to act unethically,

 and to report any dishonesty or damaging conduct to the signatory’s supervisor.

        22.     The handbook further required the signatory not to threaten any violence by or

 against any employee, customer, supplier, partner or visitor.

        23.     In October 2011, Mr. Miller asked for an ownership stake in WRA and an increased

 salary in the range of $200,000 to $300,000. Mr. Miller stated that, if turned down, he would go

 to another company.

        24.     Mr. Ogzewalla rejected Mr. Miller’s demands but agreed to increase Mr. Miller’s

 salary from $90,000 to $180,000.

        25.     In early 2012, Mr. Ogzewalla discovered that Mr. Miller had spent large sums of

 money without consulting Mr. Ogzewalla to remodel existing offices, a conference room, kitchen,

 and breakrooms and to buy new computers, a CCTV network, and other office improvements.

        26.     Despite his increased salary, Mr. Miller indicated in March 2012 that he was

 financially strapped and needed help meeting his personal obligations. Mr. Ogzewalla agreed to

 loan Mr. Miller $20,000 without interest, to be paid back against Mr. Miller’s salary and bonus.

        27.     In December 2012, Mr. Miller’s wife approached a WRA business partner,

 Francisco Mora, to outline financial difficulties she and Mr. Miller were experiencing, and she

 asked for a $1,000 loan.

        28.     Upon learning of the request, Mr. Miller took Mr. Mora into a conference room at

 WRA’s offices and unleashed a tirade of invective, including screaming at a volume that other

 employees could hear.

        29.     During the course of his tirade, Mr. Miller threatened Mr. Mora, telling him that if

 he brought up money again, Mr. Miller would “kick his head in.”

                                                 20
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.960 Page 21 of 35




        30.     In early 2013, after a failed expansion plan, Mr. Ogzewalla informed Mr. Miller

 that Mr. Ogzewalla would be returning to Utah to address WRA’s problems, that it would be

 necessary to institute a hiring and expense freeze, and that Mr. Ogzewalla and Mr. Miller would

 both have to take a pay cut.

        31.     Shortly thereafter, Mr. Miller registered Jive Commerce, LLC, as evidenced by its

 business entity registration, a true and correct copy of which is attached as Exhibit A-2 Viewing

 this entity as their exit strategy from WRA, Mr. Miller and Ian Campbell lost interest in WRA and

 their quantity and quality of work deteriorated. Mr. Miller’s later actions, as alleged below, were

 undertaken to further Jive’s interests.

        32.     On February 26, 2013, Mr. Miller asked Christian Hancock, a WRA sales manager,

 to become a private dealer for WRA’s biggest competitor, Wine Cellar Innovations. Mr. Miller

 also asked Mr. Hancock for a $50,000 loan so that Mr. Miller could quit WRA and dedicate himself

 to the Jive Commerce venture. Mr. Hancock refused, and Mr. Miller remained with WRA.

        33.     Beginning in March 2013, Mr. Miller began to pick fights with long-term

 employees, firing some on-site without reason and without following proper HR procedures. In

 doing so, Mr. Miller made a large scene, including cursing at the employees. Mr. Miller defamed

 Mr. Ogzewalla to WRA employees and attempted to require WRA employees to report only to

 Mr. Miller.

        34.     In March 2013, Mr. Miller stopped coming to the office regularly, informing his

 assistant that he had outside projects to work on, that he was going to be working from home, and

 that she should manually punch him in and out of the time clock each day in order to make it look

 like he had been at work all day. A true and correct copy of Mr. Miller’s electronic time card,

 showing punch in and punch out times that are seconds apart (in the column “Created Time”), is

                                                 21
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.961 Page 22 of 35




 attached as Exhibit A-3.

        35.     Mr. Miller allowed Ian Campbell to join him each day, instructing his assistant to

 manually punch Ian Campbell in and out of the time clock each day in order to make it look like

 Ian Campbell had been at work all day. A true and correct copy of Ian Campbell’s electronic time

 card, showing punch in and punch out times that are seconds apart, is attached as Exhibit A-4.

        36.     Mr. Miller fired WRA’s long-time warehouse manager, and replaced him with

 Vince Campbell, who was unqualified and uninterested in running the warehouse.

        37.     Mr. Miller allowed Vince Campbell to join him each day, instructing his assistant

 to manually punch Vince Campbell in and out of the time clock each day in order to make it look

 like Vince Campbell had been at work all day. A true and correct copy of Vince Campbell’s

 electronic time card, showing punch in and punch out times that are seconds apart, is attached as

 Exhibit A-5.

        38.     Around this time, Mr. Miller began to send WRA’s salaried, five-member web

 development team home early on most days, with the understanding that they would be paid for

 the entire day. The web development team were often sent home after as little as one hour of work

 despite drawing their full salary, all with Mr. Miller’s permission. Indeed, when one employee

 asked to remain at the office to get some work done, Mr. Miller refused to allow him to stay and

 told him that going home when the rest of the web development team was sent home was

 mandatory.

        39.     Consequently, at Mr. Miller’s direction, Ian Campbell, Vince Campbell, Mr.

 Miller, and the web development were paid for thousands of hours of work that were never

 delivered.

        40.     In December 2013, Mr. Miller and Ian Campbell recruited John Walker to help

                                                22
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.962 Page 23 of 35




 them form a competing wine rack venture, organized as a New Jersey limited liability company

 named JW Cellars. A true and correct copy of JW Cellars’ corporate registration is attached as

 Exhibit A-6

        41.     On December 24, 2013, Mr. Miller, with Mr. Walker’s assistance, registered the

 domain WalkerWineCellars.com. A true and correct copy of the WHOIS domain name registration

 data for WalkerWineCellars.com is attached as Exhibit A-7.

        42.     At Mr. Miller’s direction, John Walker contacted WRA’s suppliers posing as a New

 Jersey contractor interested in selling their wine racks and related products to his local customers.

        43.     Having secured access to wine racks and related products made by WRA’s

 suppliers, Mr. Miller began selling those wine racks and related products on Amazon.com, copying

 WRA’s content, model, and strategies.

        44.     While engaged in this side business, Mr. Miller continued drawing his salary as an

 employee of WRA.

        45.     On March 5, 2013, Mr. Miller again solicited Mr. Hancock to compete with WRA,

 this time by becoming a dealer for WRA’s largest competitor and hiring Mr. Miller and Ian

 Campbell to build a website for Mr. Hancock.

        46.     When Mr. Hancock refused, Mr. Miller became hostile and verbally abused Mr.

 Hancock at the top of his lungs in front of a group of co-workers.

        47.     Around this time, Mr. Miller solicited another WRA employee, Rori Chandler, with

 a similar offer to compete against WRA.

        48.     On March 10, 2014, Mr. Hancock gave notice of his resignation due to the work

 atmosphere created by Mr. Miller. Mr. Hancock arranged for his last day to be March 28, 2018.

        49.     On March 28, 2014, in coordination with Mr. Hancock’s last day, Mr. Miller, Ian

                                                  23
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.963 Page 24 of 35




 Campbell, and Vince Campbell resigned from WRA.

        50.     On or about March 28, 2014, Mr. Miller entered WRA’s locked human resources

 office, accessed a locked file cabinet containing personnel folders, and removed the signed

 “Acknowledgement of Receipt & Understanding” handbook pages from his personnel folder, from

 Ian Campbell’s folder, and from Vince Campbell’s folder.

        51.     On or about March 28, 2014, Mr. Miller and Ian Campbell, without authorization

 or approval, “wiped” their company-issued computers completely, removing all company data and

 correspondence records.

        52.     On or about March 28, 2014, Mr. Miller took twelve hourly workers off their posts

 to move his personal effects from Mr. Ogzewalla’s house, where Mr. Miller had been living, to a

 newly rented location. After they completed this task, Mr. Miller gave them the rest of the day off

 with, at WRA’s expense.

        53.     On April 3, 2014, Mr. Miller solicited WRA’s office manager, Jacquie Lipp, to

 leave WRA and work for him.

        54.     On April 4, 2014, Mr. Miller registered the domain VinoGrotto.com.

        55.     Mr. Miller approached Wayne Bailey about duplicating WRA product designs to

 manufacture and sell wine racks as Vino Grotto products. Mr. Bailey agreed, and manufactured

 such wine racks for Vino Grotto until late 2016.

        56.     On April 15, 2014, Mr. Miller solicited WRA employee Jordan Jones for an

 unspecified job position working for Mr. Miller and Ian Campbell.

        57.     In September 2014, the VinoGrotto.com website was launched by Jive and Mr.

 Miller, selling wine racks that were clearly knock-offs of WRA’s products.

        58.     A true and correct copy of Mr. Ogzewalla’s declaration, attesting to the facts and

                                                 24
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.964 Page 25 of 35




 allegations set forth above, is attached as Exhibit A-8.

                                         GROUNDS FOR RELIEF

                                      COUNT I – Against Mr. Miller
                                         (Breach of Contract)

        59.      Counterclaim Plaintiffs reallege and incorporate by reference paragraphs 1 through

 59 of the counterclaim, as if fully set forth at length herein and further allege as follows:

        60.      Mr. Miller entered into a valid and binding contract with WRA in the form of the

 employee handbook that he drafted, circulated, and signed.

        61.      Mr. Miller breached that contract when he violated the Standards of Conduct clause

 contained therein, which required employees to “conduct themselves in a professional and ethical

 manner” and provided that employees “should not conduct business that is unethical in any way.”

 (See Exh. A, p.6)

              a. While employed by WRA, Mr. Miller screamed at Mr. Mora, WRA’s business

                 partner.

              b. While employed by WRA, Mr. Miller threatened to “kick in [Mr. Mora’s] head.”

              c. While employed by WRA, Mr. Miller fired employees without reason and without

                 following human resources procedures.

              d. While employed by WRA, Mr. Miller made a large scene while firing employees,

                 including cursing at them in front of other employees.

              e. While employed by WRA, Mr. Miller verbally abused Mr. Hancock in front of a

                 group of co-workers when Mr. Hancock refused to leave WRA to compete against

                 WRA.

              f. While employed at WRA, an employee wrote a critical comment about Mr. Miller


                                                   25
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.965 Page 26 of 35




                 and put it in the company’s suggestion box. When Mr. Miller read the comment he

                 had WRA employees line up and stated that he would “kick the ass” of the person

                 who wrote the comment and demanded to know who wrote it.              Mr. Miller

                 discovered the employee who wrote the comment and fired him within 48 hours,

                 and made threats against the employee and his family.

              g. As a direct and proximate of Mr. Miller’s breaches of the contract’s Standards of

                 Conduct clause, WRA has suffered and will continue to suffer damages in an

                 amount to be proven at trial, including consequential damages.

        62.      Mr. Miller breached the contract when he violated the Standards of Conduct clause

 contained therein, which forbade employees from “influenc[ing] other employees to act

 unethically.” (See Exh. A, p.6)

              a. While employed by WRA, Mr. Miller instructed his assistant to falsify his

                 workplace attendance records by punching his time card in and out on his behalf

                 when he was not present.

              b. While employed by WRA, Mr. Miller instructed his assistant to falsify Ian

                 Campbell’s workplace attendance records by punching Ian Campbell’s time card

                 in and out on his behalf when he was not present.

              c. While employed by WRA, Mr. Miller instructed his assistant to falsify Vince

                 Campbell’s workplace attendance records by punching Vince Campbell’s time card

                 in and out on his behalf when he was not present.

              d. While employed by WRA, Mr. Miller instructed the five member web development

                 team to leave work early on many days while still drawing pay and benefits as if

                 they had worked full days.

                                                 26
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.966 Page 27 of 35




              e. While employed by WRA, Mr. Miller instructed twelve hourly WRA workers to

                 leave their workplace during a workday to move his personal belongings from one

                 location to another and then instructed the workers to take the rest of the day off,

                 while drawing their full pay as if they had been engaged in productive work at

                 WRA.

              f. As a direct and proximate of Mr. Miller’s breaches of the contract’s Standards of

                 Conduct clause, WRA has suffered damages in an amount to be proven at trial,

                 including consequential damages, because the breaches resulted in WRA paying

                 Mr. Miller, Ian Campbell, Vince Campbell, and the five member web development

                 team for time in which they did not complete any WRA work.

        63.      Mr. Miller breached the contract when he violated the Personnel File clause

 contained therein, which forbade employees from copying or removing personnel files from WRA

 premises. (See Exh. A, p.6)

              a. On or about March 28, 2014, while employed by WRA, Mr. Miller entered WRA’s

                 locked human resources office, accessed a locked file cabinet containing personnel

                 folders, and removed files or portions of files from his personnel folder, from Ian

                 Campbell’s personnel folder, and from Vince Campbell’s personnel folder.

              b. As a direct and proximate of Mr. Miller’s breaches of the contract’s Personnel File

                 clause, WRA has suffered damages in an amount to be proven at trial, including

                 consequential damages, because among other things WRA has had to verify the

                 integrity of all personnel files Mr. Miller may have accessed.

        64.      Mr. Miller breached the contract when he violated the Violence & Weapons clause

 contained therein, which provided that “Any act or threat of violence by or against any employee,

                                                  27
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.967 Page 28 of 35




 customer, supplier, partner or visitor is strictly prohibited.” (See Exh. A, p.13)

              a. While employed by WRA, Mr. Miller threatened Mr. Mora by telling him that if

                 Mr. Mora brought up money again, he would “kick his head in.”

              b. As a direct and proximate of Mr. Miller’s breach of the contract’s Violence &

                 Weapons clause, WRA has suffered damages in an amount to be proven at trial,

                 including consequential damages, because among other things the breach damaged

                 WRA’s reputation among professional contacts and reduced WRA’s opportunities

                 to work with those contacts.

        65.      Mr. Miller breached the contract when he violated the Conflicts of Interest clause

 contained therein, which required “that employees not compromise the company, its customers,

 partners or suppliers for personal gain” and required employees “to disclose all conflicts of interest

 to a supervisor.” (See Exh. A, p.16–17)

              a. While employed by WRA, Mr. Miller registered Jive Commerce, LLC, and used

                 Jive Commerce to compete with WRA for personal gain.

              b. Mr. Miller did not report this conflict of interest to a supervisor.

              c. While employed by WRA, Mr. Miller helped form JW Cellars, which he used to

                 purchase wine racks and related products from WRA’s suppliers and to resell them

                 via Amazon.com and WalkerWineCellars.com to customers who might otherwise

                 have become WRA’s customers.

              d. While employed by WRA, Mr. Miller gained personally from this conflict of

                 interest but did not report it to a supervisor.

              e. As a direct and proximate of Mr. Miller’s breaches of the contract’s Conflicts of

                 Interests clause, WRA has suffered damages in an amount to be proven at trial,

                                                    28
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.968 Page 29 of 35




                including consequential damages, because among other things the breaches

                amounted to usurping business opportunities and wrongfully profiting at WRA’s

                expense.

       66.      Mr. Miller breached the contract when he violated the Non-Solicitation clause

 contained therein, which forbade a person working for WRA or who had worked for WRA in the

 past twelve months from soliciting for non-WRA employment other current and former WRA

 employees with whom the employee worked. (See Exh. A, p.17)

             a. While employed by WRA, Mr. Miller solicited non-WRA employment from Mr.

                Hancock, a WRA employee.

             b. While employed by WRA, Mr. Miller solicited non-WRA employment from Ian

                Campbell, a WRA employee.

             c. While employed by WRA, Mr. Miller solicited non-WRA employment from Vince

                Campbell, a WRA employee.

             d. While employed by WRA, Mr. Miller solicited non-WRA employment from Rori

                Chandler, a WRA employee.

             e. While employed by WRA, Mr. Miller solicited non-WRA employment from

                Jennifer Smith, a WRA employee.

             f. Within twelve months of terminating his employment with WRA, Mr. Miller

                solicited Ms. Lipp, a WRA employee, to work for him.

             g. Within twelve months of terminating his employment with WRA, Mr. Miller

                solicited Mr. Jones, a WRA employee, to work for him.

             h. As a direct and proximate of Mr. Miller’s breaches of the contract’s Non-

                Solicitation clause, WRA has suffered damages in an amount to be proven at trial,

                                               29
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.969 Page 30 of 35




                 including consequential damages, because among other things, several of these

                 employees left WRA as a result of the breaches.

              i. Further, Mr. Miller’s attempts to hire one or more members of WRA’s web

                 development team to work at Jive show that Mr. Miller was attempting to emulate

                 the “look and feel” of the WRA website, casting doubt on his claim that WRA

                 copied Jive’s website.

        67.      Mr. Miller breached the contract when he violated the Competing Employment

 clause contained therein, which forbade employees from accepting or performing “work of a

 nature that conflicts or competes in any way with” WRA, and which also forbade employees from

 “perform[ing] any non-[WRA] work during normal business hours.” (See Exh. A, p.17)

              a. While employed by WRA, Mr. Miller performed work for JW Cellars aka

                 WalkerWineCellars.com, which competed with WRA.

              b. While employed by WRA, Mr. Miller performed work for Jive Commerce aka

                 VinoGrotto.com, which competed with WRA.

              c. While employed by WRA, Mr. Miller asked Ms. Lipp to punch his time card for

                 him so that he could work from home on non-WRA projects during normal business

                 hours.

              d. As a direct and proximate of Mr. Miller’s breaches of the contract’s Non-

                 Solicitation clause, WRA has suffered damages in an amount to be proven at trial,

                 including consequential damages, because among other things, WRA lost the use

                 of a resource it was paying for (Mr. Miller’s time).

        68.      Mr. Miller breached the contract when he violated the Employment of Relatives

 clause contained therein, which provided that relatives could only be employed by WRA if, inter

                                                  30
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.970 Page 31 of 35




 alia, they were qualified for the position. (See Exh. A, p.17)

              a. Mr. Miller fired WRA’s long-time warehouse manager, and replaced him with

                 Vince Campbell, who was Ian Campbell’s twin brother and who was unqualified

                 and uninterested in running the warehouse.

              b. As a direct and proximate of Mr. Miller’s breaches of the contract’s Employment

                 of Relatives clause, WRA has suffered and will continue to suffer damages in an

                 amount to be proven at trial, including consequential damages.

        69.      Mr. Miller breached the contract when he violated the Termination Process clause

 contained therein, which required that “employees return all documents, files, computer

 equipment, uniforms, company tools, business credit cards, keys and other property on or before

 the last day of work.” (See Exh. A, p.22–23)

              a. Mr. Miller terminated his employment on March 28, 2014, but did not return the

                 portions of documents from his personnel file that he had improperly removed from

                 company premises earlier.

              b. Mr. Miller terminated his employment on March 28, 2014, but did not return the

                 portions of documents from Ian Campbell’s personnel file that he had improperly

                 removed from company premises earlier.

              c. Mr. Miller terminated his employment on March 28, 2014, but did not return the

                 portions of documents from Vince Campbell’s personnel file that he had improperly

                 removed from company premises earlier.

              d. Just prior to terminating his employment, Mr. Miller erased all WRA-owned data,

                 work product, and emails from his computer. Mr. Ogzewalla attempted to restore

                 Mr. Miller’s hard drive, but was told by a third-party computer specialist that the

                                                  31
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.971 Page 32 of 35




                 hard drive could not be restored.

              e. As a direct and proximate of Mr. Miller’s breaches of the contract’s Personnel File

                 clause, WRA has suffered damages in an amount to be proven at trial, including

                 consequential damages, because among other things WRA has had to verify the

                 integrity of all personnel files Mr. Miller may have accessed.

                                 COUNT II – Against Mr. Miller
                (Breach of the Implied Covenant of Good Faith and Fair Dealing)

        70.      Counterclaim Plaintiffs reallege and incorporate by reference paragraphs 1 through

 69 of the counterclaim, as if fully set forth at length herein and further allege as follows:

        71.      A covenant of good faith and fair dealing arose from the contract at issue. “Every

 contract includes a covenant of good faith and fair dealing.” Basic Research, LLC v.

 WooriChemtech Co., Ltd., No. 2:13-cv-00509-DN, 2016 WL 1122861, at *5 (D. Utah, Mar. 22,

 2016); Uproar Co. v. Nat’l Broadcasting Co., 81 F.2d 373, 377 (1st Cir. 1936) (“[I]n every contract

 there is an implied covenant that neither party shall do anything which will have the effect of

 destroying or injuring the right of the other party to receive the fruits of the contract, which means

 that in every contract there exists an implied covenant of good faith and fair dealing.”).

        72.      Mr. Miller’s actions, as described above, were designed to further his own and

 Jive’s interests rather than those of WRA, and Mr. Miller thereby violated the implied covenant of

 good faith and fair dealing.

        73.      As a direct and proximate cause of Mr. Miller’s breaches of the implied covenant

 of good faith and fair dealing, WRA has suffered damages, as described above, in an amount to be

 proven at trial, including consequential damages.

                                COUNT III – Against Mr. Miller
                       (Breach of Implied Contract / Promissory Estoppel)

                                                     32
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.972 Page 33 of 35




        74.     Counterclaim Plaintiffs reallege and incorporate by reference paragraphs 1 through

 73 of the counterclaim, as if fully set forth at length herein and further allege as follows:

        75.     “[E]ven in the absence of a contract, [a party] may be liable under a theory of

 promissory estoppel if a plaintiff establishes (1) a promise; (2) that the promise reasonably induced

 reliance on it; and (3) that the promise relied on the promise to his or her detriment.” Leyden v.

 American Accreditation Healthcare Comm’n, 83 F. Supp. 3d 241, 247 (D.D.C. 2015) (holding that

 the terms of an employee handbook that was not a contract were nonetheless enforceable).

        76.     Mr. Miller’s actions, as described above, were designed to further his own and

 Jive’s interests and violated his promises to WRA, upon which WRA had reasonably relied to its

 detriment.

        77.     As a direct and proximate cause of Mr. Miller’s breaches of the implied contract or

 promissory estoppel, WRA has suffered damages, as described above, in an amount to be proven

 at trial, including consequential damages.

                                    COUNT IV – Against Vino Grotto
                                        (Unjust Enrichment)

        78.     Counterclaim Plaintiffs reallege and incorporate by reference paragraphs 1 through

 77 of the counterclaim, as if fully set forth at length herein and further allege as follows:

        79.     While employed by WRA, Mr. Miller performed work for Jive Commerce aka

 VinoGrotto.com, which competed with WRA.

        80.     Jive benefitted from Mr. Miller’s work when he used his knowledge and expertise

 to form Jive and begin its business operations.

        81.     WRA paid Mr. Miller’s salary, unaware that he was performing for Jive rather than

 WRA despite having clocked in at WRA.

                                                   33
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.973 Page 34 of 35




        82.     Mr. Miller concealed from WRA the fact that he was using his work hours, paid for

 by WRA, to benefit Jive, by having his assistant clock him in and out.

        83.     Jive, which was essentially Mr. Miller, was aware that it was receiving Mr. Miller’s

 work for free as a result of Mr. Miller’s deception.

        84.     It would be inequitable for Jive to retain this benefit without paying its value to

 WRA.

        85.     As a direct and proximate cause of Jive’s unjust enrichment, WRA has suffered

 damages in an amount to be proven at trial, including consequential damages.

         COUNTERCLAIM/THIRD-PARTY COMPLAINT RELIEF REQUESTED

        WHEREFORE, Counterclaim Plaintiffs pray for the following relief:

        1.      An award of direct, expectancy, compensatory, and consequential damages in an

 amount to be proven at trial, including but not limited to compensation for lost business

 opportunities, usurped business opportunities, lost employees and goodwill, disgorgement of

 amounts received by Mr. Miller and Jive as a result of Mr. Miller’s improper actions, and Jive’s

 unjust enrichment at WRA’s expense.

        2.      An award of judgment for such further relief as the Court deems just and equitable.

        Dated this 24th day of October, 2018.

                                               PIA ANDERSON MOSS HOYT, LLC




                                               Adam Hoyt
                                               Scott Hoyt
                                               William O. Kimball
                                               Attorneys for Defendants



                                                 34
Case 1:18-cv-00049-TS-DAO Document 53 Filed 10/24/18 PageID.974 Page 35 of 35




                                   CERTIFICATE OF SERVICE

         I hereby certify that, on October 24, 2018, I caused to be electronically filed the

 foregoing FIRST AMENDED ANSWER TO AMENDED VERIFIED COMPLAINT AND

 COUNTERCLAIM AND THIRD-PARTY COMPLAINT with the U.S. District Court,

 Central Division of Utah, which will serve notice on all counsel of record registered for CM/ECF

 notification.



                                                By: /s/ Michelle Lund
                                                Paralegal for Pia Anderson Moss Hoyt




                                                  35
